
	
		II
		Calendar No. 725
		111th CONGRESS
		2d Session
		S. 2982
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 4, 2010
			Mr. Kerry (for himself,
			 Mrs. Boxer, Ms.
			 Snowe, Ms. Collins,
			 Mr. Brown of Ohio,
			 Mr. Burris, Mr.
			 Cardin, Mr. Casey,
			 Mr. Dodd, Mr.
			 Durbin, Mr. Franken,
			 Mrs. Gillibrand,
			 Mr. Harkin, Mr.
			 Johnson, Mr. Kaufman,
			 Ms. Klobuchar, Ms. Landrieu, Mr.
			 Lautenberg, Mr. Menendez,
			 Ms. Mikulski, Mrs. Murray, Mr.
			 Schumer, Mrs. Shaheen,
			 Ms. Stabenow, Mr. Udall of New Mexico, Mr. Whitehouse, Mr.
			 Specter, Ms. Cantwell,
			 Mr. Merkley, Mr. Bingaman, Mr.
			 Webb, Mr. Sanders,
			 Mrs. Lincoln, Mrs. Feinstein, Mr.
			 Levin, and Mr. Coons)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			December 21, 2010
			Reported by Mr. Kerry,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To combat international violence against
		  women and girls.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 International Violence Against Women
			 Act of 2010.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short
				title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Statement of policy.
					Sec. 4. Definitions.
					TITLE I—International
				prevention of violence against women and girls
					Subtitle A—Official designations and
				institutional changes
					Sec. 101. Duties of the Secretary of
				State.
					Sec. 102. Duties of the Administrator of
				the United States Agency for International Development.
					Subtitle B—Strategy, policy, and
				programs
					Sec. 111. Comprehensive international
				strategy and assistance to reduce and prevent violence against women and
				girls.
					Sec. 112. Assistance to reduce
				international violence against women and girls.
					Sec. 113. Ensuring accountability of the
				United States response to violence against women and girls
				internationally.
					Sec. 114. Enhancing United States
				training of foreign military and police forces and judicial officials on
				violence against women and girls.
					Sec. 115. Addressing violence against
				women and girls in humanitarian relief, peacekeeping, conflict, and
				post-conflict settings.
					TITLE II—Other
				Provisions
					Sec. 201. Support for multilateral
				efforts to end violence against women and girls.
				
			2.FindingsCongress makes the following
			 findings:
			(1)According to the United Nations,
			 approximately 1 out of every 3 women throughout the world has been beaten,
			 coerced into sex, or otherwise abused in her lifetime. The World Health
			 Organization has reported that up to 70 percent of women in some countries
			 report having been victims of domestic violence at some stage in their
			 lives.
			(2)According to the United Nations, engaging
			 men and women to end violence against women and girls internationally should be
			 a priority. In recognition of this priority, United Nations Secretary-General
			 Ban Ki-moon launched a multi-year campaign in 2009 to end violence against
			 women and pledge resources to engage male leaders and to mobilize men and
			 boys.
			(3)Violence against women dramatically impedes
			 progress in meeting all of our global health goals, including efforts to stem
			 maternal mortality and the spread of HIV/AIDS. Approximately 1 in 4 women are
			 abused during pregnancy, which, according to the World Health Organization, has
			 been linked to miscarriage, pre-term labor, low birth weight, fetal distress,
			 and death. Women who have experienced violence are also at higher risk for
			 contracting HIV, and women living with HIV may be up to 3 times more likely to
			 experience violence than other women. Fear of violence also prevents women from
			 accessing HIV/AIDS information and receiving treatment and counseling.
			(4)Increasing women’s access to economic
			 opportunities is crucial to preventing and responding to domestic and sexual
			 violence. Microfinance-based interventions and increased asset control reduce
			 levels of intimate partner violence and provide economic independence for
			 survivors.
			(5)Displaced, refugee, and stateless women and
			 girls in humanitarian emergencies, conflict settings, and natural disasters
			 face extreme violence and threats because of power inequities,
			 including—
				(A)being forced to exchange sex for food and
			 humanitarian supplies; and
				(B)being at increased risk of rape, sexual
			 exploitation, and abuse.
				(6)Rape and sexual assault against women and
			 girls are used to torture, intimidate, and terrorize women and their
			 communities.
			(7)According to UNICEF, child marriage—
				(A)is a harmful practice that deprives girls
			 of their dignity and human rights;
				(B)can result in bonded labor or enslavement,
			 commercial sexual exploitation, and violence against the victims;
				(C)significantly increases the risk of
			 maternal death and morbidity, infant mortality and morbidity, obstetric
			 fistula, and sexually transmitted diseases, including HIV/AIDS; and
				(D)is perpetuated by poverty, a lack of
			 educational or employment opportunities for girls, parental concerns to ensure
			 sexual relations within marriage, the dowry system, and the perceived lack of
			 value of girls.
				3.Statement of policyIt is the policy of the United States
			 to—
			(1)systematically integrate and coordinate
			 efforts to prevent and respond to violence against women and girls
			 internationally into United States foreign policy and foreign assistance
			 programs;
			(2)expand the implementation of effective
			 practices and programs;
			(3)promote women’s political, economic,
			 educational, social, cultural, civil, and human rights and opportunities
			 throughout the world;
			(4)support and build capacity of indigenous
			 nongovernmental organizations that are working to prevent and respond to
			 violence against women and girls internationally, particularly women’s
			 nongovernmental organizations and groups involving male advocates;
			(5)support and encourage United States
			 organizations working in partnership with nongovernmental organizations
			 described in paragraph (4);
			(6)prevent and respond to violence against
			 women and girls internationally through multisectoral methods, working at
			 individual, family, community, local, national, and international levels and
			 incorporating service, prevention, training, and advocacy activities and
			 economic, education, health, legal, and protective intervention
			 services;
			(7)enhance training and other prevention and
			 response to violence against women and girls internationally in humanitarian
			 relief, conflict, and post-conflict settings;
			(8)enhance training by United States personnel
			 of professional foreign military and police forces and judicial officials to
			 include specific and thorough instruction on preventing and responding to
			 violence against women and girls internationally;
			(9)increase communication and cooperation with
			 nongovernmental organizations with demonstrated experience in women’s
			 empowerment, combating violence against women and girls internationally, and
			 engaging men and boys as partners, including consulting with such organizations
			 during strategic planning exercises;
			(10)more regularly engage men and boys as
			 community leaders, partners, and advocates in ending violence against women and
			 girls;
			(11)include—
				(A)prevention of child marriage as an
			 important part of preventing violence against girls; and
				(B)ending the practice of child marriage by
			 promoting education and skills building for girls, community programs, and
			 increased economic opportunities for women to achieve the Millennium
			 Development Goals and United States global health and development
			 objectives;
				(12)ensure that private security firms
			 contracted for service in conflict, humanitarian, and post-conflict settings
			 appropriately report on, and respond to, violence against women and girls
			 internationally; and
			(13)continue United States leadership and
			 innovative efforts at the United Nations to address violence against women and
			 girls internationally, particularly through urging the United Nations
			 Secretary-General and United Nations member states to fully implement the
			 provisions of United Nations Security Council Resolutions 1325, 1820, and 1888,
			 and other relevant United Nations agreements and initiatives.
			4.DefinitionsIn this Act:
			(1)Child
			 marriageThe term child
			 marriage means the marriage of a girl or a boy, who has not reached the
			 minimum legal age for marriage in the country in which the girl or boy is a
			 resident.
			(2)Eligible countriesThe term eligible countries
			 means countries that are not classified as high-income countries in the most
			 recent edition of the World Development Report for Reconstruction and
			 Development, published by the International Bank for Reconstruction and
			 Development.
			(3)Prevention and responseThe term prevention and
			 response means activities designed to prevent and respond to violence
			 against women and girls.
			(4)USAID administratorThe term USAID Administrator
			 means the Administrator of the United States Agency for International
			 Development.
			(5)Violence against women and
			 girlsThe term violence
			 against women and girls—
				(A)means any act of violence against women or
			 girls that results in, or is likely to result in, physical, sexual, or
			 psychological harm or suffering to women or girls, including threats of such
			 acts, coercion, or arbitrary deprivations of liberty, whether occurring in
			 public or private life; and
				(B)includes—
					(i)physical, sexual, and psychological
			 violence occurring in the family, including battering, sexual abuse of female
			 children in the household, dowry-related violence, marital rape, female genital
			 cutting and mutilation, forced child marriage, and other traditional practices
			 harmful to women and girls, nonspousal violence, and violence related to
			 exploitation;
					(ii)physical, sexual, and psychological
			 violence occurring within the general community, including rape, sexual abuse,
			 sexual harassment and intimidation at work, in educational institutions and
			 elsewhere, trafficking in women and girls, and forced prostitution; and
					(iii)physical, sexual, and psychological
			 violence perpetrated or condoned by the government of the country of which the
			 victim is a resident, regardless of where the violence occurs.
					IInternational prevention of violence
			 against women and girls
			AOfficial designations and institutional
			 changes
				101.Duties of the Secretary of State
					(a)DesignationThe Secretary of State, in fulfilling the
			 duties and purposes of this Act, shall designate a senior official in the
			 Department of State to conduct the relevant activities pursuant to this Act.
			 For the purposes of this Act, that designee shall be referred to as the
			 Ambassador-at-Large for Global Women’s Issues.
					(b)Support staffThe Secretary of State shall designate
			 appropriate staff to support the efforts of the Ambassador.
					(c)DutiesThe Ambassador shall coordinate and advise,
			 and where relevant lead—
						(1)State Department activities and policies,
			 including as they affect programs and funding relating to prevention and
			 response, including gender integration and women’s development internationally
			 as relates to prevention and response;
						(2)the design, and as appropriate,
			 implementation of projects regarding prevention and response, including gender
			 integration and women’s development internationally as relates to prevention
			 and response;
						(3)the integration of prevention and response
			 analysis into U.S. Government departments’ and agencies’ international
			 programs, structures, processes and capacities;
						(4)allocation of State Department resources
			 for—
							(A)prevention and response; and
							(B)development of the comprehensive
			 international strategy described in section 300G to reduce violence against
			 women and girls;
							(5)on behalf of the Secretary, conduct regular
			 cooperation with civil society with demonstrated experience in prevention and
			 response and women’s development issues internationally as relates to
			 prevention and response;
						(6)serve as the principal advisor to the
			 Secretary of State regarding violence against women and girls as a foreign
			 policy matter; and
						(7)at the direction of the Secretary of State,
			 represent the United States in bilateral, international and nongovernmental
			 fora in matters relevant to violence against women and girls including the
			 status of women internationally as relates to prevention and response.
						(d)Information-Sharing and
			 transparencyOn behalf of the
			 Secretary, the Ambassador shall be the central repository of evaluation and
			 monitoring data on Department of State programs that relate to prevention and
			 response, and also for Federal Government agencies engaged in international
			 prevention and response, in order to produce a full accounting of United States
			 Government spending on prevention and response, and to prepare the
			 comprehensive strategy developed under section 111.
					(e)Congressional briefingsNot later than 6 months after the date of
			 the enactment of this Act, and annually thereafter, the Ambassador shall brief
			 Congress on the integration of gender considerations and prevention and
			 response into its strategies, programming, and associated outcomes, and shall
			 present Congress with an assessment of human and financial resources necessary
			 to fulfill the purposes and duties of this section.
					(f)Authorization of
			 appropriationsThere is
			 authorized to be appropriated, for each of fiscal years 2011 through
			 2015—
						(1)$5,000,000 for administration, staffing,
			 travel, and related expenditures; and
						(2)$5,000,000 in program funds to carry out
			 activities under this section.
						102.Duties of the Administrator of the United
			 States Agency for International Development
					(a)In generalThe USAID Administrator, in fulfilling the
			 duties and purposes of this Act, shall designate a senior official (referred to
			 in this Act as the Women’s Development Advisor or the
			 Advisor), who shall report directly to the USAID Administrator to
			 coordinate and conduct prevention and response activities described in this
			 Act.
					(b)Support staffThe USAID Administrator shall designate
			 appropriate staff to support the efforts of the Women’s Development
			 Advisor.
					(c)DutiesThe Advisor shall coordinate and guide all
			 USAID efforts to—
						(1)integrate prevention and response, as well
			 as broader gender issues in foreign assistance;
						(2)coordinate and consult with the Ambassador
			 and USAID mission directors in carrying out (c)(1);
						(3)provide high level guidance to USAID
			 missions, offices, and bureaus on prevention and response, gender integration,
			 design, strategy and programming; and
						(4)participate in agency-wide monitoring and
			 evaluation on gender integration activities and strategies, including
			 prevention and response.
						(d)Coordinated USAID reporting
						(1)In generalUSAID technical and regional bureaus
			 identified by the USAID Administrator and the Advisor shall annually provide
			 the Advisor with such data and findings collected under subsection (c)(4) as
			 may be requested by the Advisor.
						(2)Scope of dataThe data and findings provided under
			 paragraph (1)—
							(A)shall include relevant contractors,
			 subcontractors, grantees, and subgrantees receiving program funds made
			 available for prevention and response, and women’s development globally as a
			 method of prevention; and
							(B)shall be made publicly available.
							(3)Security concernsIn determining the data and findings to be
			 provided under this subsection, the Advisor shall take into account the
			 security concerns of USAID grantees and subgrantees.
						(e)Congressional briefingsNot later than 6 months after the date of
			 the enactment of this Act, and annually thereafter, the Advisor, in
			 coordination with the Ambassador, shall brief Congress on the integration of
			 gender considerations and prevention and response into its strategies,
			 programming, and associated outcomes, using data collected under subsection
			 (d), and shall present Congress with an assessment of human and financial
			 resources necessary to fulfill the purposes and duties of this section.
					(f)Authorization of appropriations
						(1)In generalIn addition to amounts otherwise available,
			 there is authorized to be appropriated, for each of the fiscal years 2011
			 through 2015—
							(A)$5,000,000 for operations, administration,
			 and related expenditures; and
							(B)$5,000,000 in program funds to carry out
			 the activities under this section.
							(2)Supervision of expendituresAmounts appropriated pursuant to this
			 subsection shall be expended under the direction of the Advisor.
						BStrategy, policy, and programs
				111.Comprehensive international strategy and
			 assistance to reduce and prevent violence against women and girls
					(a)Development and implementation of
			 strategyNot later than 1
			 year after the date of the enactment of this Act, the Secretary of State, under
			 the direction of the President and with the assistance of the USAID
			 Administrator, shall—
						(1)develop a comprehensive, 5-year
			 international strategy to prevent and respond to violence against women and
			 girls internationally; and
						(2)submit the strategy developed under
			 paragraph (1) to the Committee on Foreign
			 Relations of the Senate and the
			 Committee on Foreign Affairs of the House of
			 Representatives.
						(b)Collaboration and
			 coordinationIn developing
			 the strategy under subsection (a), the Secretary of State, with the assistance
			 of the USAID Administrator, shall consult with—
						(1)executive branch agencies and entities
			 administering international programs;
						(2)the Senior Policy Operating Group on
			 Trafficking in Persons;
						(3)representatives of civil society with
			 demonstrated experience combating violence against women and girls or promoting
			 women’s health or women’s development issues internationally.
						(c)ContentThe strategy developed under subsection (a)
			 shall—
						(1)identify countries with significant levels
			 of violence against women and girls that have the government or nongovernment
			 organizational capacity to manage and implement gender-based violence
			 prevention and response program activities;
						(2)select up to 20 of the countries described
			 in paragraph (1) in which to develop a gender-integrated, comprehensive, and
			 holistic individual country plan that incorporates at least 2 of the program
			 activities listed in subsection (d);
						(3)assess and describe the current or
			 potential capacity of each government or civil society to address and respond
			 to violence against women and girls;
						(4)identify and coordinate with Federal
			 departments and agencies that—
							(A)have existing programs relevant to the
			 strategy; or
							(B)will be involved in new program
			 activities;
							(5)describe the monitoring and evaluation
			 mechanisms established for each country, and their use in assessing overall
			 progress in prevention and response;
						(6)project general levels of resources needed
			 to achieve the stated objectives in each country, including an accounting
			 of—
							(A)activities and funding already expended by
			 the Department of State, USAID, other Federal agencies, other donor country
			 governments, and other multilateral institutions; and
							(B)leveraged private sector resources;
							(7)include capacity-building and technical
			 assistance for community-based women’s nongovernmental organizations and
			 community-based organizations with demonstrated expertise in women’s
			 empowerment, including combating violence against women and girls
			 internationally;
						(8)identify and coordinate with existing
			 nongovernmental and multilateral programs, initiatives, and groups with
			 demonstrated experience on preventing and responding to violence against women
			 and girls internationally, particularly coordinating with women’s organizations
			 and community-based groups; and
						(9)integrate gender analysis into the strategy
			 for each country to ensure that the roles of women, girls, men, and boys are
			 appropriately addressed.
						(d)Program activities supportedAssistance provided under this section
			 shall be used to carry out country-specific strategies under subsection (a)
			 through multi-sectoral prevention and response activities specified by the
			 Ambassador and Advisor and that fall under at least 2 of the following broad
			 categories:
						(1)Enhancing the capacity of the health sector
			 to respond to violence against women and girls.
						(2)Development and enforcement of civil and
			 criminal legal and judicial sanctions, protections, trainings, and
			 capacity.
						(3)Development of programs affecting social
			 norms, community attitudes, and male and female participation in violence and
			 response to victims.
						(4)Ensuring accessible quality educational and
			 literacy opportunities for women and girls.
						(5)Promotion of access to economic opportunity
			 projects, including increasing distribution, credit, property, and inheritance
			 rights for women and girls.
						112.Assistance to reduce international violence
			 against women and girls
					(a)Coordination of existing assistance
			 programsThe Ambassador,
			 working with the Advisor, shall, to the fullest extent practicable, coordinate
			 activities and measures to prevent and respond to violence against women and
			 girls internationally into existing programs, contracts, grants, agreements,
			 and foreign assistance under the Foreign Assistance Act of 1961 and other Acts
			 authorizing and appropriating foreign assistance, as applicable.
					(b)AuthorityTo implement and execute the comprehensive
			 international strategy developed pursuant to section 111, the Secretary of
			 State and the USAID Administrator, in consultation with the Ambassador and the
			 Advisor, may provide assistance to nongovernmental organizations, multilateral
			 institutions, and foreign countries for program activities described in section
			 111(d).
					(c)Allocation of new fundingThe Secretary of State and the USAID
			 Administrator, based on guidance from the Ambassador and the Advisor, may
			 allocate funds to implement and execute the comprehensive international
			 strategy developed pursuant to section 111.
					(d)Use of funds
						(1)In generalAny funds made available under this section
			 to nongovernmental organizations should be designated to organizations
			 that—
							(A)have demonstrated experience regarding
			 violence against women and girls internationally or have entered into a
			 partnership with an organization with such experience; and
							(B)have demonstrated capabilities or
			 experience in a particular program activity described in section 111(d).
							(2)Congressional briefingsThe Secretary of State and the USAID
			 Administrator shall brief Congress upon request, on the transparent mechanisms
			 used to ensure that funds made available under this section through
			 nongovernmental organizations are awarded to organizations described in
			 paragraph (1).
						(e)Grants to women’s nongovernmental
			 organizations and community-Based organizationsSpecial efforts shall be made to award
			 amounts appropriated to carry out this Act to community-based and women’s
			 nongovernmental organizations in recipient countries. The Advisor shall brief
			 Congress, upon request, on efforts made to assist such organizations to be
			 eligible for such funds.
					(f)Award processGrant amounts awarded under this section
			 shall be provided through an open, competitive, and transparent process to the
			 extent possible.
					(g)ConditionsEntities receiving grants under this
			 section—
						(1)shall allocate a reasonable portion of such
			 grants for data collection and the evaluation of program effectiveness;
						(2)shall be responsible for developing and
			 reporting on outcomes and impacts relating to preventing and responding to
			 violence against women and girls internationally;
						(3)should gather input from women’s
			 nongovernmental organizations or community-based organizations in recipient
			 countries, including organizations with experience in working with men and boys
			 to prevent violence; and
						(4)shall consider the safety of women and
			 girls as a primary concern in deciding how to design, implement, monitor, and
			 evaluate programs.
						(h)Authorization of appropriations
						(1)In generalIn addition to amounts otherwise available
			 for such purposes, there is authorized to be appropriated to the President
			 $175,000,000 for each of the fiscal years 2011 through 2015 to carry out this
			 section and section 111.
						(2)Availability of fundsAmounts appropriated pursuant to paragraph
			 (1) shall remain available until expended.
						113.Ensuring accountability of the United
			 States response to violence against women and girls internationally
					(a)In generalNot later than 1 year after the
			 implementation of the comprehensive strategy under section 111, the Secretary
			 of State, assisted by the Ambassador, shall prepare a public report on best
			 practices for preventing and addressing violence against women and girls
			 internationally, which shall include—
						(1)a description of successful efforts by
			 governments of countries with significant levels of violence against women and
			 girls, nongovernmental organizations, and United States, bilateral, and
			 multilateral donors in prevention and response;
						(2)recommendations related to best practices,
			 effective strategies, and improvements to enhance the impact of prevention and
			 response efforts; and
						(3)the impact of activities funded by the
			 strategy in preventing and reducing violence against women and girls
			 internationally.
						(b)AmendmentsSection 116(d) of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2151n(d)) is amended—
						(1)in paragraph (10), by striking
			 and at the end;
						(2)in paragraph (11)(C), by striking the
			 period at the end and inserting ; and; and
						(3)by adding at the end the following:
							
								(12)wherever applicable, the nature and extent
				of violence against women and girls (as defined in section 4 of the
				International Violence Against Women Act of
				2010).
								.
						(c)TransparencyUpon request, the Secretary of State shall
			 provide to Congress the information made available under sections 101(d) and
			 102(d), including outcomes and impacts related to prevention and response to
			 violence against women and girls internationally submitted by contractors,
			 subcontractors, grantees and subgrantees, unless such disclosure would inhibit
			 the security or effectiveness of such entities.
					(d)Research and data collectionThe Ambassador, assisted by the USAID
			 Administrator and the heads of relevant bureaus and offices of the Department
			 of State and in consultation with the Secretary of Health and Human Services
			 and the Attorney General—
						(1)shall work to improve the quality and
			 coordination of existing data collection and evaluations of current violence
			 against women and girls internationally programs; and
						(2)may provide financial assistance for
			 original research or analysis of effective interventions to prevent or respond
			 to violence against women and girls internationally.
						(e)Use of fundsAmounts authorized to be appropriated in
			 this section may be used to—
						(1)collect and analyze new or existing data on
			 the scope and extent of all forms of violence against women and girls
			 internationally, including underdocumented forms of violence and violence
			 against marginalized groups;
						(2)conduct research on effective interventions
			 to respond to violence against women and girls internationally, including
			 efforts to scale up effective programming; and
						(3)support systemic data collection using
			 internationally comparable indicators, norms, and methodologies for measuring
			 the scope, prevalence, and incidence of violence against women and girls
			 internationally, working through—
							(A)governments of foreign countries;
			 and
							(B)federally funded development assistance and
			 health assistance.
							(f)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary of State $20,000,000 for each of
			 the fiscal years 2011 through 2015 to carry out the activities under this
			 section.
					114.Enhancing United States training of foreign
			 military and police forces and judicial officials on violence against women and
			 girls
					(a)PurposeThe purpose of this section is to ensure
			 that United States programs to train foreign military, police, and judicial
			 officials include instruction on prevention of and response to violence against
			 women and girls.
					(b)Covered programsThe programs referred to in subsection (a)
			 include—
						(1)activities authorized under the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2151 et seq.); and
						(2)activities under section 1206 of the
			 National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163;
			 119 Stat. 3456), as amended.
						(c)GuidanceThe Secretary of State and the Secretary of
			 Defense shall, as appropriate—
						(1)incorporate training on prevention and
			 response into the basic training curricula of foreign military forces and
			 judicial officials; and
						(2)ensure that United States assistance to
			 units involved in regional or multilateral peacekeeping operations includes
			 training on prevention and response.
						(d)Authorization of
			 appropriationsThere is
			 authorized to be appropriated such sums as may be necessary for each of the
			 fiscal years 2011 through 2015 to carry out the activities under this
			 section.
					115.Addressing violence against women and girls
			 in humanitarian relief, peacekeeping, conflict, and post-conflict
			 settings
					(a)Defined termIn this section, the term
			 Inter-Agency Standing Committee means the committee established in
			 response to United Nations General Assembly Resolution 46/182, adopted at New
			 York on December 19, 1991.
					(b)Activities of the Department of State with
			 the United States Agency for International Development
						(1)GuidanceUnder the direction of the Secretary of
			 State, the Ambassador is authorized to provide guidance to the USAID
			 Administrator and the Assistant Secretary for Population, Refugees, and
			 Migration.
						(2)DutiesThe USAID Administrator and the Assistant
			 Secretary shall—
							(A)consider the Ambassador’s guidance to the
			 extent practicable;
							(B)provide assistance to programs carried out
			 by international organizations, international and local nongovernmental
			 organizations, and governments, as appropriate, that—
								(i)prevent and respond to violence against
			 women and girls in humanitarian relief, conflict, and post-conflict
			 settings;
								(ii)adhere to the Inter-Agency Standing
			 Committee’s Guidelines for Gender-based Violence Interventions in Humanitarian
			 Settings;
								(iii)build the capacity of humanitarian
			 organizations and government authorities, as appropriate, to address the
			 special protection needs of women and children;
								(iv)support efforts to provide immediate
			 assistance to survivors of violence and reintegrate such individuals through
			 education, psychosocial assistance, trauma counseling, family and community
			 reinsertion and reunification, medical assistance, and economic opportunity
			 programs; and
								(v)provide legal services for women and girls
			 who are victims of violence;
								(C)ensure that activities to prevent and
			 respond to violence against women and girls internationally are incorporated
			 into any multilateral or bilateral disarmament, demobilization, rehabilitation,
			 and reintegration efforts by—
								(i)providing protection and suitable separate
			 facilities in demobilization and transit centers for women and girls formerly
			 involved in, or associated with, fighting forces;
								(ii)ensuring equitable reintegration activities
			 and opportunities for such women and girls, including access to schooling,
			 vocational training, employment, and childcare;
								(iii)providing essential medical care and
			 psychosocial support for such women and girls who are victims of violence;
			 and
								(iv)incorporating prevention and response to
			 violence against women and girls into programs for former combatants;
								(D)designate and deploy specialists in
			 violence against women and girls, as appropriate, as an integral part of the
			 United States Agency for International Development’s Disaster Assistance
			 Response Teams to ensure the integration of prevention and response to violence
			 against women and girls internationally in strategies and programming;
			 and
							(E)strive to ensure that all grantees deployed
			 in humanitarian relief, conflict, and post-conflict operations—
								(i)comply with the Inter-Agency Standing
			 Committee’s Six Core Principles Relating to Sexual Exploitation and
			 Abuse;
								(ii)train all humanitarian workers in
			 preventing and responding to violence against women and girls, including in the
			 use of mechanisms to report violence against women and girls;
								(iii)conduct appropriate public outreach to make
			 known to the host community the mechanisms to report violence against women and
			 girls; and
								(iv)promptly and appropriately respond to
			 reports of violence against women and girls and treat survivors in accordance
			 with best practices regarding confidentiality.
								(3)Authorization of appropriations
							(A)In generalThere is authorized to be appropriated to
			 the Department of State and the United States Agency for International
			 Development $40,000,000 for each of the fiscal years 2011 through 2015 for
			 programs described in paragraph (2)(C) that prevent and respond to violence
			 against women and girls in humanitarian relief, conflict, and post-conflict
			 operations, in addition to amounts otherwise available for such
			 purposes.
							(B)Sense of congressIt is the sense of Congress that amounts
			 appropriated pursuant to paragraph (1) should not affect the amount
			 appropriated for other humanitarian programs.
							(c)Activities of the Department of
			 StateNot later than 180 days
			 after the date of the enactment of this Act, the Secretary of State, acting
			 through the Ambassador, shall brief Congress on activities and efforts
			 to—
						(1)create a mechanism to ensure that
			 contractors and grantees deployed in humanitarian relief, conflict, and
			 post-conflict settings—
							(A)comply with the Inter-Agency Standing
			 Committee’s Six Core Principles Relating to Sexual Exploitation and
			 Abuse;
							(B)train their humanitarian workers in
			 prevention and response, including proper mechanisms to report gender-based
			 violence; and
							(C)promptly and appropriately respond to
			 reports of violence against women and girls and treat survivors in accordance
			 with best practices regarding confidentiality; and
							(2)carry out the activities described in
			 subsection (b)(2).
						(d)Coordination of United States Government
			 effortsUnder the direction
			 of the President, the Secretary of State is authorized to provide guidance on
			 preventing and responding to violence against women and girls to the Secretary
			 of Defense when United States military personnel, military contractors, and
			 military observers are to be deployed in humanitarian relief, conflict, and
			 post-conflict settings. The Ambassador shall regularly consult with
			 counterparts at the Department of Defense and the Department of Justice to
			 coordinate design and implementation of programs relevant to the purposes of
			 this section.
					(e)Enhancing United States leadership and
			 advocacy in the United Nations
						(1)Resource sharingThe Secretary of State, in consultation
			 with the USAID Administrator, the Ambassador, the United States Representative
			 to the United Nations, the Assistant Secretary for International Organization
			 Affairs, and the Assistant Secretary for Population, Refugees, and Migration
			 shall make available United States financial, material, human, and other
			 resources to assist United Nations efforts to—
							(A)develop and implement appropriate training
			 programs in prevention and response to violence against women and girls
			 internationally for peacekeeping and humanitarian personnel;
							(B)meet staffing goals for women military and
			 police peacekeepers, including all-women teams and units;
							(C)enhance the deployment of civilian women at
			 all levels to serve in peacekeeping missions, including through innovative
			 staffing formulas;
							(D)improve protection mechanisms in and around
			 United Nations managed refugee and internally displaced persons camps;
							(E)implement a zero tolerance policy for
			 sexual exploitation and abuse in United Nations peacekeeping and humanitarian
			 operations;
							(F)support troop and police contributing
			 countries in—
								(i)taking appropriate actions to prevent
			 violence and abuse;
								(ii)providing materials for pre-deployment and
			 in-theater awareness training; and
								(iii)taking other actions to promote full
			 accountability in cases of abusive conduct involving the personnel of such
			 countries;
								(G)continue to expand appropriate mechanisms
			 to permit individuals to safely bring allegations of violence against women and
			 girls internationally to the attention of United Nations peacekeeping
			 commanders and heads of humanitarian missions; and
							(H)ensure the capacity of the United Nations
			 Office of Internal Oversight to investigate all credible allegations in a
			 timely and efficient manner, while protecting the whistleblower.
							(2)ReportNot later than 18 months after the date of
			 the enactment of this Act, the Assistant Secretary of State for International
			 Organization Affairs and the United States Representative to the United
			 Nations, in consultation with the Ambassador-at-Large of the Office for Global
			 Women’s Issues, shall submit a report to Congress that describes United States
			 efforts to support the implementation of United Nations Security Council
			 Resolutions 1325, 1820, and 1888.
						(f)Emergency response to widespread reports of
			 violence against women
						(1)Emergency response to credible reports of
			 critical or widespread violence against women and girlsThe Secretary of State, in consultation
			 with the Ambassador and in coordination with relevant bureaus of the Department
			 of State, shall—
							(A)identify critical or widespread incidents
			 of violence against women and girls in situations of armed conflict when they
			 occur, through consultation with other Federal agencies, the United Nations,
			 international organizations, and nongovernmental organizations;
							(B)determine emergency response measures not
			 later than 45 days after such identification; and
							(C)brief Congress on the implementation of
			 such emergency response measures and outcomes not later than 30 days after such
			 determination.
							(2)ContentThe emergency measures developed under
			 paragraph (1) shall include a description of—
							(A)bilateral diplomatic efforts with—
								(i)the government of the country in which the
			 violence is occurring;
								(ii)governments in the region in which the
			 violence is occurring; and
								(iii)other donor governments.
								(g)Authorization of
			 appropriationsIn addition to
			 amounts authorized to be appropriated under subsection (c), there is authorized
			 to be appropriated such sums as may be necessary for emergency measures,
			 including the expansion of reporting mechanisms and programs, for each
			 situation identified under this section.
					IIOther Provisions
			201.Support for multilateral efforts to end
			 violence against women and girlsThere is authorized to be appropriated to
			 the International Organizations and Programs Account $10,000,000 for each of
			 the fiscal years 2011 through 2015 to support the United Nations Development
			 Fund for Women Trust Fund in Support of Actions to Eliminate Violence Against
			 Women.
			
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the International Violence Against
			 Women Act of 2010.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Statement of policy.
					Sec. 4. Definitions.
					TITLE I—International Prevention of Violence
				Against Women and Girls
					Subtitle A—Official designations and
				institutional changes
					Sec. 101. Duties of the Secretary of
				State.
					Sec. 102. Duties of the Administrator of
				USAID.
					Subtitle B—Strategy, policy, and
				programs
					Sec. 111. Comprehensive international strategy
				and assistance to reduce and prevent violence against women and
				girls.
					Sec. 112. Assistance to prevent and respond to
				violence against women and girls internationally.
					Sec. 113. Ensuring accountability of the United
				States response to violence against women and girls
				internationally.
					Sec. 114. Enhancing United States training of
				foreign military and police forces and judicial officials on violence against
				women and girls.
					Sec. 115. Addressing violence against women and
				girls in humanitarian relief, peacekeeping, conflict, and post-conflict
				settings.
					TITLE II—Authorization of
				appropriations
					Sec. 201. Authorization of
				appropriations.
				
			2.FindingsCongress makes the following
			 findings:
			(1)According to the United
			 Nations, approximately one out of every three women throughout the world has
			 been beaten, coerced into sex, or otherwise abused in her lifetime. The World
			 Health Organization (WHO) has reported that up to 70 percent of women in some
			 countries report having been victims of domestic violence at some stage in
			 their lives.
			(2)According to the United
			 Nations, engaging men and women to end violence against women and girls
			 internationally should be a priority. In recognition of this priority, United
			 Nations Secretary-General Ban Ki-moon launched a multi-year campaign in 2009 to
			 end violence against women and pledge resources to engage male leaders and to
			 mobilize men and boys.
			(3)Violence against women
			 dramatically impedes progress in meeting all of our global health goals,
			 including efforts to stem maternal mortality and the spread of HIV/AIDS.
			 Approximately one in four women are abused during pregnancy, which, according
			 to WHO, has been linked to miscarriage, pre-term labor, low birth weight, fetal
			 distress, and death. Women who have experienced violence are also at higher
			 risk for contracting HIV, and women living with HIV may be up to three times
			 more likely to experience violence than other women. Fear of violence also
			 prevents women from accessing HIV/AIDS information and receiving treatment and
			 counseling.
			(4)Increasing women’s access
			 to economic opportunities is crucial to preventing and responding to domestic
			 and sexual violence. Microfinance-based interventions and increased asset
			 control reduce levels of intimate partner violence and provide economic
			 independence for survivors.
			(5)Displaced, refugee, and
			 stateless women and girls in humanitarian emergencies, conflict settings, and
			 natural disasters face extreme violence and threats because of power
			 inequities, including—
				(A)being forced to exchange
			 sex for food and humanitarian supplies; and
				(B)being at increased risk
			 of rape, sexual exploitation, and abuse.
				(6)Rape and sexual assault
			 against women and girls are used to torture, intimidate, and terrorize women
			 and their communities.
			(7)According to the United
			 Nations Children’s Fund (UNICEF), child marriage—
				(A)is a harmful practice
			 that deprives girls of their dignity and human rights;
				(B)can result in bonded
			 labor or enslavement, commercial sexual exploitation, and violence against the
			 victims;
				(C)significantly increases
			 the risk of maternal death and morbidity, infant mortality and morbidity,
			 obstetric fistula, and sexually-transmitted diseases, including HIV/AIDS;
			 and
				(D)is perpetuated by
			 poverty, a lack of educational or employment opportunities for girls, parental
			 concerns to ensure sexual relations within marriage, the dowry system, and the
			 perceived lack of value of girls.
				3.Statement of
			 policyIt is the policy of the
			 United States to—
			(1)systematically integrate
			 and coordinate efforts to prevent and respond to violence against women and
			 girls internationally into United States foreign policy and foreign assistance
			 programs;
			(2)expand the implementation
			 of effective practices and programs;
			(3)promote women’s
			 political, economic, educational, social, cultural, civil, and human rights and
			 opportunities throughout the world;
			(4)support and build
			 capacity of indigenous nongovernmental organizations that are working to
			 prevent and respond to violence against women and girls internationally,
			 particularly women’s nongovernmental organizations and groups involving male
			 advocates;
			(5)support and encourage
			 United States organizations working in partnership with nongovernmental
			 organizations described in paragraph (4);
			(6)prevent and respond to
			 violence against women and girls internationally through multisectoral methods,
			 working at individual, family, community, local, national, and international
			 levels and incorporating service, prevention, training, and advocacy activities
			 and economic, education, health, legal, and protective intervention
			 services;
			(7)enhance training and
			 other prevention and response to violence against women and girls
			 internationally in humanitarian relief, conflict, and post-conflict
			 settings;
			(8)enhance training by
			 United States personnel of professional foreign military and police forces and
			 judicial officials to include specific and thorough instruction on preventing
			 and responding to violence against women and girls internationally;
			(9)increase communication
			 and cooperation with nongovernmental organizations with demonstrated experience
			 in prevention and response to violence against women and girls internationally,
			 and engaging men and boys as partners, including consulting with such
			 organizations during strategic planning exercises;
			(10)more regularly engage
			 men and boys as community leaders, partners, and advocates in ending violence
			 against women and girls;
			(11)include—
				(A)prevention of child
			 marriage as an important part of preventing violence against girls; and
				(B)ending the practice of
			 child marriage by promoting education and skills building for girls, community
			 programs, and increased economic opportunities for women to achieve the
			 Millennium Development Goals and United States global health and development
			 objectives;
				(12)ensure that private
			 security firms contracted for service in conflict, humanitarian, and
			 post-conflict settings appropriately report on, and respond to, violence
			 against women and girls internationally; and
			(13)continue United States
			 leadership and innovative efforts to address violence against women and girls
			 internationally.
			4.DefinitionsIn this Act:
			(1)Child
			 marriageThe term child marriage means the marriage
			 of a girl or a boy, who has not reached the minimum legal age for marriage in
			 the country in which the girl or boy is a resident.
			(2)Eligible
			 countryThe term eligible country means a country
			 that is not classified as a high-income country in the most recent edition of
			 the World Development Report for Reconstruction and Development, published by
			 the International Bank for Reconstruction and Development.
			(3)Prevention and
			 responseThe term prevention and response means
			 activities designed to prevent and respond to violence against women and
			 girls.
			(4)USAIDThe term USAID means the
			 United States Agency for International Development.
			(5)Violence against women
			 and girlsThe term violence against women and
			 girls—
				(A)means any act of violence
			 against women or girls that results in, or is likely to result in, physical,
			 sexual, or psychological harm or suffering to women or girls, including threats
			 of such acts, coercion, or arbitrary deprivations of liberty, whether occurring
			 in public or private life; and
				(B)includes—
					(i)physical, sexual, and
			 psychological violence occurring in the family, including battering, sexual
			 abuse of female children in the household, dowry-related violence, marital
			 rape, female genital cutting and mutilation, forced child marriage, and other
			 traditional practices harmful to women and girls, nonspousal violence, and
			 violence related to exploitation;
					(ii)physical, sexual, and
			 psychological violence occurring within the general community, including rape,
			 sexual abuse, sexual harassment and intimidation at work, in educational
			 institutions and elsewhere, trafficking in women and girls, and forced
			 prostitution; and
					(iii)physical, sexual, and
			 psychological violence perpetrated or condoned by the government of the country
			 of which the victim is a resident, regardless of where the violence
			 occurs.
					IInternational Prevention
			 of Violence Against Women and Girls
			AOfficial designations and
			 institutional changes
				101.Duties of the
			 Secretary of State
					(a)DesignationThe
			 Secretary of State, in fulfilling the duties and purposes of this Act, shall
			 designate a senior official in the Department of State to conduct the
			 activities of the Secretary under this Act.
					(b)Information-Sharing and
			 TransparencyThe Secretary’s designee shall work with the heads
			 of relevant bureaus and offices of the Department of State and other Federal
			 departments and agencies to track and analyze monitoring and evaluation data on
			 programs that relate to international prevention and response in order to
			 produce a full accounting of United States Government spending on international
			 prevention and response, and to prepare the comprehensive strategy developed
			 under section 111.
					(c)Congressional
			 briefingsNot later than six months after the date of the
			 enactment of this Act, and annually thereafter, the Secretary’s designee shall
			 brief Congress on international prevention and response strategies,
			 programming, and associated outcomes, and shall submit to Congress an
			 assessment of human and financial resources necessary to fulfill the purposes
			 and duties of this Act.
					102.Duties of the
			 Administrator of USAID
					(a)In
			 generalThe USAID Administrator, in fulfilling the duties and
			 purposes of this Act, shall designate a senior official in USAID to conduct the
			 activities of the USAID Administrator under this Act.
					(b)Coordinated USAID
			 reportingConsistent with USAID-wide monitoring and evaluation
			 activities, and in order to assist in the preparation of the comprehensive
			 strategy developed under section 111, the USAID Administrator’s designee shall
			 work with relevant USAID technical and regional bureaus engaged in any aspect
			 of international prevention and response to track and analyze monitoring and
			 evaluation data and findings on USAID international prevention and response
			 programs.
					(c)Congressional
			 briefingsNot later than six months after the date of the
			 enactment of this Act, and annually thereafter, the Administrator’s designee
			 shall brief Congress on international prevention and response strategies,
			 programming, and associated outcomes, using data collected under subsection
			 (b), and shall submit to Congress an assessment of human and financial
			 resources necessary to fulfill the purposes and duties of this Act.
					BStrategy, policy, and
			 programs
				111.Comprehensive
			 international strategy and assistance to reduce and prevent violence against
			 women and girls
					(a)Development and
			 implementation of StrategyNot later than one year after the date
			 of the enactment of this Act, the Secretary of State, with the assistance of
			 the USAID Administrator, shall—
						(1)develop a comprehensive,
			 five-year international strategy to prevent and respond to violence against
			 women and girls internationally;
						(2)submit the strategy
			 developed under paragraph (1) to the Committee on Foreign Relations of the
			 Senate and the Committee on Foreign Affairs of the House of Representatives;
			 and
						(3)make the strategy
			 available to the public.
						(b)Collaboration and
			 coordinationIn developing the strategy under subsection (a), the
			 Secretary of State shall consult with—
						(1)Federal departments and
			 agencies that have expertise preventing and responding to violence against
			 women and girls or administering international programs;
						(2)the Senior Policy
			 Operating Group on Trafficking in Persons;
						(3)representatives of civil
			 society organizations with demonstrated experience in combating violence
			 against women and girls or promoting women’s health or women’s development
			 issues internationally.
						(c)ContentThe
			 strategy developed under subsection (a) shall—
						(1)identify eligible
			 countries with significant levels of violence against women and girls,
			 including within displaced communities, that have the government or
			 nongovernment organizational capacity to manage and implement gender-based
			 violence prevention and response program activities and should, when possible,
			 be geographically, ethnically, and culturally diverse from one another;
						(2)select five to 20 of the
			 eligible countries identified under paragraph (1) in which to develop a
			 comprehensive and holistic individual country plan that incorporates at least
			 two of the program activities listed in subsection (d);
						(3)assess and describe the
			 current or potential capacity of the government of each eligible country
			 selected under paragraph (2) and civil society organizations in each such
			 eligible country to address and respond to violence against women and
			 girls;
						(4)identify and coordinate
			 with Federal departments and agencies that—
							(A)have existing programs
			 relevant to the strategy; or
							(B)will be involved in new
			 program activities;
							(5)describe the monitoring
			 and evaluation mechanisms established for each eligible country, and their use
			 in assessing overall progress in prevention and response;
						(6)project general levels of
			 resources needed to achieve the stated objectives in each eligible country,
			 including an accounting of—
							(A)activities and funding
			 already expended by the Department of State, USAID, other Federal departments
			 and agencies, other donor country governments, and other multilateral
			 institutions; and
							(B)leveraged private sector
			 resources;
							(7)include capacity-building
			 and technical assistance for community-based women’s nongovernmental
			 organizations and community-based organizations with demonstrated experience
			 relating to prevention and response, including combating violence against women
			 and girls internationally;
						(8)identify and coordinate
			 with existing nongovernmental and multilateral programs, initiatives, and
			 groups with demonstrated experience in prevention and response internationally,
			 particularly coordinating with women’s organizations and community-based
			 groups;
						(9)integrate gender analysis
			 into the strategy for each country to ensure that the roles of women, girls,
			 men, and boys are appropriately addressed; and
						(10)include, as appropriate,
			 strategies designed to accommodate the needs of stateless, internally
			 displaced, refugee, or religious or ethnic minority women and girls.
						(d)Program activities
			 supportedThe strategy developed under subsection (a) for an
			 eligible country shall contain a country plan that incorporates at least two of
			 the following program activities:
						(1)Enhancing the capacity of
			 the health sector to prevent and respond to violence against women and
			 girls.
						(2)Development and
			 enforcement of civil and criminal legal and judicial sanctions, protections,
			 trainings, and capacity.
						(3)Development and
			 implementation of programs, including programs targeting men and boys and media
			 campaigns, that work to change social norms and attitudes so that violence
			 against women and girls is neither condoned nor tolerated.
						(4)Ensuring accessible
			 quality educational and literacy opportunities for women and girls.
						(5)Promotion of access to
			 economic opportunity projects, including increasing distribution, credit,
			 property, and inheritance rights for women and girls.
						112.Assistance to prevent
			 and respond to violence against women and girls internationally
					(a)In
			 generalThe Secretary of
			 State and the USAID Administrator are authorized to provide assistance pursuant
			 to the comprehensive international strategy developed under section 111 for
			 eligible countries identified and selected under such section, including to
			 support program activities described in subsection (d) of such section.
			 Assistance under this section shall be provided through USAID and the
			 Department of State implementing agencies, including local and international
			 civil society organizations, multilateral institutions, and governments of
			 eligible countries, in accordance with existing procedures.
					(b)Coordination of
			 existing assistance programsThe Secretary of State and the USAID
			 Administrator shall, to the maximum extent practicable, coordinate programs,
			 projects, and activities under this section with other programs, projects, and
			 activities to prevent and respond to violence against women and girls
			 internationally under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et
			 seq.) and other foreign assistance laws, as applicable.
					(c)Use of funds
						(1)In
			 generalAny funds made available under this section to
			 nongovernmental or civil society organizations should be made available to
			 organizations that—
							(A)have demonstrated
			 experience regarding violence against women and girls internationally or have
			 entered into a partnership with an organization with such experience;
			 and
							(B)have demonstrated
			 capabilities or experience in a particular program activity described in
			 section 111(d).
							(2)Congressional
			 briefingsThe Secretary of State and the USAID Administrator
			 shall brief Congress upon request, on the transparent mechanisms used to ensure
			 that funds made available under this section through nongovernmental
			 organizations are awarded to organizations described in paragraph (1).
						(d)Grants to women’s
			 nongovernmental organizations and community-based organizationsTo the extent possible, 10 percent of the
			 amount of assistance provided to an eligible country under this section should
			 be provided to community-based organizations, including community-based women’s
			 nongovernmental organizations. The USAID Administrator shall brief Congress,
			 upon request, on efforts made to assist such organizations to be eligible for
			 such assistance.
					(e)Award
			 processAssistance provided under this section shall be provided
			 through an open, competitive, and transparent process to the extent
			 possible.
					(f)ConditionsA
			 recipient of assistance under this section—
						(1)shall allocate a
			 reasonable portion of such grants for data collection and the evaluation of
			 program effectiveness;
						(2)shall be responsible for
			 developing and reporting on outcomes and impacts relating to preventing and
			 responding to violence against women and girls internationally;
						(3)should gather input from
			 women’s nongovernmental organizations or community-based organizations in
			 recipient countries, including organizations with experience in working with
			 men and boys to prevent violence; and
						(4)shall consider the safety
			 of women and girls as a primary concern in deciding how to design, implement,
			 monitor, and evaluate programs.
						113.Ensuring
			 accountability of the United States response to violence against women and
			 girls internationally
					(a)In
			 generalNot later than one year after the implementation of the
			 comprehensive strategy under section 111, the Secretary of State, shall prepare
			 and make available to the public a report on best practices for preventing and
			 addressing violence against women and girls internationally, which shall
			 include—
						(1)a description of
			 successful efforts by governments of countries with significant levels of
			 violence against women and girls, nongovernmental organizations, and United
			 States, bilateral, and multilateral donors in prevention and response;
						(2)recommendations related
			 to best practices, effective strategies, and improvements to enhance the impact
			 of prevention and response efforts; and
						(3)the impact of activities
			 funded by the strategy in preventing and reducing violence against women and
			 girls internationally.
						(b)AmendmentsThe Foreign Assistance Act of 1961 is
			 amended—
						(1)in section 116(d) (22
			 U.S.C. 2151n(d))—
							(A)in paragraph (10), by
			 striking and at the end;
							(B)in paragraph (11)(C), by
			 striking the period at the end and inserting ; and; and
							(C)by adding at the end the
			 following:
								
									(12)wherever applicable, the
				nature and extent of violence against women and girls (as defined in section 4
				of the International Violence Against Women Act of
				2010).
									;
				and
							(2)in section 502B (22
			 U.S.C. 2304), by adding at the end the following:
							
								(i)The report required by
				subsection (b) shall include, wherever applicable, the nature and extent of
				violence against women and girls, as defined in section 4 of the International
				Violence Against Women Act of
				2010.
								.
						(c)TransparencyUpon
			 request, the Secretary of State shall provide to Congress the information made
			 available under sections 101(b) and 102(b), including outcomes and impacts
			 related to prevention and response to violence against women and girls
			 internationally submitted by contractors, subcontractors, grantees and
			 subgrantees, unless such disclosure would inhibit the security or effectiveness
			 of such entities.
					(d)Research and data
			 collectionThe Secretary of State, with assistance from the USAID
			 Administrator and the heads of relevant bureaus and offices of the Department
			 of State and in consultation with the Secretary of Health and Human Services
			 and the Attorney General—
						(1)shall seek to coordinate
			 data collection and evaluations of international violence against women and
			 girls programs; and
						(2)may provide financial
			 assistance for original research or analysis of effective interventions to
			 prevent or respond to violence against women and girls internationally.
						(e)Use of
			 fundsAmounts authorized to be appropriated in this section may
			 be used to—
						(1)collect and analyze new
			 or existing data on the scope and extent of all forms of violence against women
			 and girls internationally, including under documented forms of violence and
			 violence against marginalized groups;
						(2)conduct research on
			 effective interventions to respond to violence against women and girls
			 internationally, including efforts to scale up effective programming;
			 and
						(3)support systemic data
			 collection using internationally comparable indicators, norms, and
			 methodologies for measuring the scope, prevalence, and incidence of violence
			 against women and girls internationally.
						114.Enhancing United
			 States training of foreign military and police forces and judicial officials on
			 violence against women and girls
					(a)PurposeThe
			 purpose of this section is to ensure that United States programs to train
			 foreign military, police, and judicial officials include instruction on
			 prevention of and response to violence against women and girls.
					(b)GuidanceThe
			 Secretary of State is authorized to provide guidance to the Secretary of
			 Defense, as appropriate, on how to—
						(1)incorporate training on
			 prevention and response into the basic training curricula of foreign military
			 forces, police forces and judicial officials under covered programs; and
						(2)ensure that assistance
			 under covered programs to units involved in regional or multilateral
			 peacekeeping operations includes training on prevention and response.
						(c)Covered
			 programsThe programs referred to in subsection (a)
			 include—
						(1)programs carried out by
			 the Secretary of Defense under the Foreign Assistance Act of 1961 (22 U.S.C.
			 2151 et seq.); and
						(2)programs authorized under
			 section 1206 of the National Defense Authorization Act for Fiscal Year 2006
			 (Public Law 109–163; 119 Stat. 3456).
						115.Addressing violence
			 against women and girls in humanitarian relief, peacekeeping, conflict, and
			 post-conflict settings
					(a)Activities of the
			 Department of State with USAIDThe Secretary of State and the
			 USAID Administrator shall—
						(1)provide assistance to
			 programs carried out by international organizations, international and local
			 nongovernmental organizations, and governments, as appropriate, that—
							(A)prevent and respond to
			 violence against women and girls in humanitarian relief, conflict, and
			 post-conflict settings;
							(B)build the capacity of
			 humanitarian organizations and government authorities, as appropriate, to
			 address the special protection needs of women and children;
							(C)support efforts to
			 provide immediate assistance to survivors of violence and reintegrate such
			 individuals through education, psychosocial assistance, trauma counseling,
			 family and community reinsertion and reunification, medical assistance, and
			 economic opportunity programs; and
							(D)provide legal services
			 for women and girls who are victims of violence;
							(2)work to incorporate
			 activities to prevent and respond to violence against women and girls
			 internationally into any multilateral or bilateral disarmament, demobilization,
			 rehabilitation, and reintegration efforts by—
							(A)providing protection and
			 suitable separate facilities in demobilization and transit centers for women
			 and girls formerly involved in, or associated with, fighting forces;
							(B)ensuring equitable
			 reintegration activities and opportunities for such women and girls, including
			 access to schooling, vocational training, employment, and childcare;
							(C)providing essential
			 medical care and psychosocial support for such women and girls who are victims
			 of violence; and
							(D)incorporating prevention
			 and response to violence against women and girls into programs for former
			 combatants;
							(3)designate and deploy
			 specialists in violence against women and girls, as appropriate, as an integral
			 part of the USAID’s Disaster Assistance Response Teams to ensure the
			 integration of prevention and response to violence against women and girls
			 internationally in strategies and programming; and
						(4)strive to ensure that all
			 grantees deployed in humanitarian relief, conflict, and post-conflict
			 operations—
							(A)train all humanitarian
			 workers in preventing and responding to violence against women and girls,
			 including in the use of mechanisms to report violence against women and
			 girls;
							(B)conduct appropriate
			 public outreach to make known to the host community the mechanisms to report
			 violence against women and girls; and
							(C)promptly and
			 appropriately respond to reports of violence against women and girls and treat
			 survivors in accordance with best practices regarding confidentiality.
							(b)Congressional
			 briefingsNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of State shall brief Congress on activities and
			 efforts to—
						(1)create a mechanism to
			 ensure that contractors and grantees deployed in humanitarian relief, conflict,
			 and post-conflict settings—
							(A)train their humanitarian
			 workers in prevention and response, including proper mechanisms to report
			 gender-based violence; and
							(B)promptly and
			 appropriately respond to reports of violence against women and girls and treat
			 survivors in accordance with best practices regarding confidentiality;
			 and
							(2)carry out the activities
			 described in subsection (a).
						(c)Coordination of United
			 States Government effortsThe Secretary of State shall regularly
			 consult with the Secretary of Defense and the Attorney General to coordinate
			 design and implementation of programs relevant to the purposes of this
			 section.
					(d)Enhancing United States
			 Leadership and Advocacy in the United Nations
						(1)Strengthening United
			 Nations ProceduresThe Secretary of State, in consultation with
			 the USAID Administrator and the United States Permanent Representative to the
			 United Nations, shall assist United Nations efforts to—
							(A)develop and implement
			 appropriate training programs in prevention and response to violence against
			 women and girls internationally for peacekeeping and humanitarian
			 personnel;
							(B)meet staffing goals for
			 women military and police peacekeepers, including all-women teams and
			 units;
							(C)enhance the deployment of
			 civilian women at all levels to serve in peacekeeping missions, including
			 through innovative staffing formulas;
							(D)institute effective
			 protection mechanisms in and around United Nations managed refugee and
			 internally displaced persons camps;
							(E)implement a zero
			 tolerance policy for sexual exploitation and abuse in United Nations
			 peacekeeping and humanitarian operations;
							(F)support troop and police
			 contributing countries in—
								(i)taking appropriate
			 actions to prevent violence and abuse;
								(ii)providing materials for
			 pre-deployment and in-theater awareness training; and
								(iii)taking other actions to
			 promote full accountability in cases of abusive conduct involving the personnel
			 of such countries;
								(G)continue to expand
			 appropriate mechanisms to permit individuals to safely bring allegations of
			 violence against women and girls internationally to the attention of United
			 Nations peacekeeping commanders and heads of humanitarian missions; and
							(H)ensure the capacity of
			 the United Nations Office of Internal Oversight to investigate all credible
			 allegations in a timely and efficient manner, while protecting the
			 whistleblower.
							(e)Emergency response to
			 widespread reports of violence against women
						(1)Emergency response to
			 credible reports of critical or widespread violence against women and
			 girlsThe Secretary of State, acting through the heads of
			 relevant bureaus and offices of the Department of State, shall—
							(A)identify critical or
			 widespread incidents of violence against women and girls in situations of armed
			 conflict when such incidents occur, through consultation with other Federal
			 departments and agencies, the United Nations, international organizations, and
			 nongovernmental organizations;
							(B)determine emergency
			 response measures not later than 45 days after such identification; and
							(C)brief Congress, upon
			 request, on the implementation of such emergency response measures and outcomes
			 not later than 90 days after such determination.
							(2)ContentThe emergency measures developed under
			 paragraph (1) shall include a description of bilateral diplomatic efforts
			 with—
							(A)the government of the
			 country in which the violence is occurring;
							(B)governments in the region
			 in which the violence is occurring; and
							(C)other donor
			 governments.
							IIAuthorization of
			 appropriations
			201.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary for each of the
			 fiscal years 2011 through 2015 to carry out the duties and purposes of this
			 Act. Amounts appropriated should not affect the amount appropriated for other
			 humanitarian programs.
			
	
		December 21, 2010
		Reported with an amendment
	
